Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-9, 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
Claim 4, line 4 --- the one or more criteria –
Claim 13, line 5 --- the one or more criteria --
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 2-7, it is unclear as to who is performing the functions of “monitoring”, “determining”, “initiating”. 
As per claims 2-9, they are rejected as being dependent on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-12, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gedik et al. (U.S. Pub. 20140101668 A1) in view of Muscarella et al. (U.S. Pub. No. 20080295107 A1), and further in view of Applicant Admitted Prior Art (AAPA).

As per claim 1, Gedik teaches the invention substantially as claimed including a method comprising:
monitoring computing resource usage associated with a first thread allocation configuration for applications (par. 0005 a stream processing application, wherein the stream processing application includes one or more threads … The stream processing application is monitored with a monitoring module during the runtime; par. 0006 The monitoring can further include measuring performance of the stream processing application to determine if a previous optimization process increased the performance of the stream processing application relative to a previous time period of execution of the stream processing application; par. 0015 based on observed resource usage of the stream processing application and its reaction to the insertion of additional threads;  par. 0030 the monitoring of the stream processing application further includes measuring performance of the stream processing application);
determining an update to the first thread allocation configuration based at least on the  [measures performance], wherein the update adds or removes one or more threads allocated to at least one of the applications; and initiating the update to the first thread allocation configuration (par. 0039 the monitoring module measures performance of the stream processing application to determine if a previous optimization process increased the performance of the stream processing application relative to a previous time period of execution of the stream processing application. The previous optimization step can include adding one or more threads to the stream processing application and/or removing one or more threads from the stream processing application. The processor can reverse the previous optimization step when the previous optimization step does not increase the performance of the stream processing application. The processor can remove the added thread from the stream processing application and/or add the removed thread to the stream processing application.).
Gedik does not expressly teach: determining an update to the first thread allocation configuration based at least on the computing resource usage. 
However, Muscarella teaches: determining an update to the first thread allocation configuration based at least on the computing resource usage (par. 0037 Thread manager 320 monitors resource consumption [equiv. to resource usage] in system 300, as illustrated in 322. Based on the resource consumption of system 300, especially based on current consumption of thread pool 310 … thread manager 320 can dynamically adjust the size of thread pool 310; par. 0038 determines resource consumption, 324, from the monitoring, and may factor in historical data. Based on the historical indicators of the consumption, thread manager 320 dynamically adjusts the pool size). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gedik to incorporate the method of adjusting a thread pool size as set forth by Muscarella, because it would provide for dynamically adjusting a thread pool configuration associated with an application at least based on the resource consumption/usage of the thread pool. Further, this would have resulted in decreased delays and improved performance.
Gedik and Muscarella does not expressly disclose that the applications are to interact with a database.
However, AAPA teaches: applications to [that] interact with a database (par. 0001 databases can be accessed by a plurality of applications or services distributed across the network. These applications may write data to the database, extract or identify data from the database, or perform some other operation with respect to the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gedik and Muscarella with the methods of accessing databases by applications as disclosed by the AAPA, because one the ordinary skill in the art would know how the apply the methods of monitoring thread pool/group of applications and adjusting configuration of thread pool of Gedik and Muscarella to accessing database, by implementing in the manner of monitoring and adjusting an application thread group size that access a database at least resource usage resource of the thread group. This would have resulted in improved performance and optimal resource usage by applications with respect accessing such database.

As per claim 2, Muscarella teaches wherein the computing resource usage comprises processing resource usage of one or more computing systems … by each of the applications and memory resource usage of one or more computing systems that … by each of the applications (par. 0035 thread manager 220 can manage thread pool 210 based on a historical view approach. Considerations that may be kept as historical performance data may be: memory consumption, amount of memory, CPU clock speed). AAPA teaches: computing systems that provide a database (par. 0001 in computer environments databases can be accessed by a plurality of applications or services distributed across the network).

As per claim 3, Muscarella teaches wherein the first thread allocation configuration indicates a number of threads allocated to each of the applications for accessing the database (par. 0012 assuming a system is configured to have a certain maximum number of threads, the thread management can manage the thread pool to have up to the maximum number of threads). AAPA teaches: threads allocated to each of the applications for accessing the database (par. 0002 allocating connections or threads to applications to access the database).

As per claim 5, Muscarella teaches wherein determining the update to the first thread allocation configuration based at least on the computing resource usage comprises: determining a prediction for future resource usage that is expected to be utilized by the applications based at least on the computing resource usage; determining the update to the first thread allocation configuration based on the prediction (par. 0013 the thread performance trends over time can be monitored and predicted. Based on the thread performance data, the thread manager dynamically changes the number of running threads in the thread pool. Thus, the thread manager adapts the thread pool size according to thread performance data or statistical resource consumption data).

As per claim 6, Gedik teaches: monitoring computing resource usage associated with one or more second thread allocation configurations; and wherein determining the prediction for resource usage is further based on the computing resource usage associated with the one or more second thread allocation configurations (par. 0013 the thread manager monitors and collects performance and activity information for every thread. The performance data can be correlated with time information. The thread performance data can be kept for a period of time to generate historical thread performance data. Newly collected thread performance data is combined with the historical thread performance to generate cumulative thread performance data, which indicates thread performance not just for currently executing threads, but also indicates thread performance trends. Combined with the time information, the thread performance trends over time can be monitored and predicted. Based on the thread performance data, the thread manager dynamically changes the number of running threads in the thread pool. Thus, the thread manager adapts the thread pool size according to thread performance data or statistical resource consumption data).
 
As per claim 10, it is a computer apparatus having similar limitations as claim 1. Thus, claim 10 is rejected for the same rationale as applied to claim 1.  Gedik further teaches a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system (Figure 5, CPUs 10, Memories 14,15; storage 11).

As per claim 8, AAPA teaches: wherein the database comprises a master node and at least one child node (par. 0001, databases may be configured with master and slave nodes, wherein the master is considered the authoritative source, while the slaves provide duplicated versions of the master. As a result, depending on the requirements of the applications, an application may require a connection with the database master node over any of the slave nodes).

As per claim 11, it is a computer apparatus having similar limitations as claim 2. Thus, claim 11 is rejected for the same rationale as applied to claim 2.

As per claim 12, it is a computer apparatus having similar limitations as claim 3. Thus, claim 12 is rejected for the same rationale as applied to claim 3.

As per claim 14, it is a computer apparatus having similar limitations as claim 5. Thus, claim 14 is rejected for the same rationale as applied to claim 5.

As per claim 15, it is a computer apparatus having similar limitations as claim 6. Thus, claim 15 is rejected for the same rationale as applied to claim 6.

As per claim 17, it is a computer apparatus having similar limitations as claim 8. Thus, claim 17 is rejected for the same rationale as applied to claim 8.

As per claim 19, it is a system having similar limitations as claim 1. Thus, claim 19 is rejected for the same rationale as applied to claim 1. Muscarella further teaches a database; and coordination service (Fig. 1, Storage 170, Thread pool manager 130).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gedik, Muscarella in view of AAPA, as applied to claims 1, 10 and 19, and further in view of Weiser et al. (U.S. Pub. No. 20120096153 A1).

As per claim 4, Gedik, Muscarella and AAPA teaches the limitations of claim 1. Gedik, Muscarella and AAPA do not expressly teach: determining that the computing resource usage associated with the at least one application exceeds a threshold for processing resource usage or memory resource usage at the database; in response to the at least one application satisfying the one or more criteria, determining the update to the first thread allocation configuration based at least on the computing resource usage. 
However, Weiser teaches: determining that the computing resource usage associated with the at least one application exceeds a threshold for processing resource usage or memory resource usage at the database; in response to the at least one application satisfying the one or more criteria, determining the update to the first thread allocation configuration based at least on the computing resource usage (pg. 9, left col. claim 4, performing an analysis to determine an appropriate adjustment when the resource utilization exceeds the threshold usage amount, wherein the appropriate adjustment includes at least one of an adjustment to a number of the set of concurrent threads). 
It would have been obvious to one of ordinary skill in the art to modify before the effective filing date of the claimed invention to modify the teaching of Gedik, Muscarella, and AAPA by incorporating the method of dynamically adjusting the number of threads based on resource utilization exceeding a threshold as set forth by Weiser because it would provide for ensuring that an application is not being too restricted, where a further reduction in the number of threads could cause the application to underutilize the resource.

As per claim 13, it is a computer apparatus having similar limitations as claim 4. Thus, claim 10 is rejected for the same rationale as applied to claim 4.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gedik, Muscarella in view of AAPA, as applied to claims 1, 10 and 19, and further in view of Barkay et al. (U.S. Pub. No. 20070280105 A1).

As per claim 7, Gedik, Muscarella and AAPA teaches the limitations of claim 1. Muscarella further teaches: allocating one or more threads to each of the one or more additional applications when selected (par. 0013 Thus, the thread manager adapts the thread pool size according to thread performance data or statistical resource consumption data; par. 0014 threads are started on demand, or upon request, and added to the managed threads).
Gedik, Muscarella and AAPA do not expressly teach identifying one or more additional applications to be added to the applications; identifying a quality of service associated with each of the one or more additional applications; for each of the one or more additional applications, allocating the application to a queue in a plurality of queues based on the quality of service associated with the application; selecting the one or more additional applications from the plurality of queues in accordance with one or more rates associated with the plurality of queues.
However, Barkay teaches: identifying one or more additional applications to be added to the applications; identifying a quality of service associated with each of the one or more additional applications; for each of the one or more additional applications, allocating the application to a queue in a plurality of queues based on the quality of service associated with the application; selecting the one or more additional applications from the plurality of queues in accordance with one or more rates associated with the plurality of queues (par. 0033 Q When QoS agent 312 identifies the application that opened the socket, QoS agent 312 compares the application against a QoS policy. Based on the QoS policy, QoS agent 312 causes packets from the application to be placed into one of three priority queues 320 … Once packets have been prioritized/filtered and/or placed into queues, packet scheduler 350 schedules [selects and assigns] the packets for transmission; par. 0037 packets originating from high priority applications, such as latency sensitive applications (e.g. VoIP, video applications, etc.) will be given scheduling priority over packets originating from lower priority applications. That is, inherently based on a QOS policy, higher priority application packets are selected/scheduled at a higher rate or more frequently than lower priority applications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gedik, Muscarella, and AAPA by incorporating the technique of identifying an application QOS and placing application packets into priority queues based at least on a QOS of the application, and scheduling as set forth by Barkay, because it would provide for efficiently placing applications into one a plurality of priority queues in accordance to the QOS of the applications such that  the applications can be selected and allocated additional threads at least based on the priority of the queues. 

As per claim 16, it is a computer apparatus having similar limitations as claim 7. Thus, claim 16 is rejected for the same rationale as applied to claim 7.

As per claim 20, it is a system having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gedik, Muscarella in view of AAPA, as applied to claims 1, 10 and 19, and further in view of Anandakrishnan et al. (U.S. Pub. No. 11245660 B1).

As per claim 9, Gedik, Muscarella and AAPA teaches the limitations of claim 1. Gedik, Muscarella and AAPA do not expressly teach wherein the applications each execute in a container on a host or a virtual machine on a host. 
However, Anandakrishnan teaches: wherein the applications each execute in a container on a host or a virtual machine on a host (col. 5, lines 1-5, a first physical server (“host #1”) may host a virtual machine executing an application (“virtual endpoint #1”) … Additionally, a second physical server (“host #2”) may host a virtual machine executing an application (“virtual endpoint #2”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gedik, Muscarella and AAPA to include the method of executing applications in virtual machines as disclosed by Anandakrishnan because it would provide for isolating the execution of applications within VM instances or containers. 

As per claim 18, it is a computer apparatus having similar limitations as claim 9. Thus, claim 18 is rejected for the same rationale as applied to claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195
	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195